ON PETITION FOR REHEARING.
Appellant, in support of his petition for a rehearing, says we erred: (1) In stating the facts concerning the formation of the pool; (2) in holding there was a sufficient consideration for the notes; (3) in holding there was no error in excluding evidence; and (4) in failing to consider his contention that the contract of October 5, 1907, gave appellee a secret advantage over his cotrustees and associates in the pool, for which reason he says the contract was void on the grounds of public policy. In so far as the first and second contentions are concerned, we are satisfied with the principal opinion as it now stands. In view of the fact that appellee in his original brief called attention to the fact that no question concerning the action of the court in refusing to admit the offered evidence, or in striking out evidence, was presented, and, in view of appellant's present contention, we withdraw all that we said in the original opinion on these questions, and hold that no question is presented concerning the exclusion or the striking out of such evidence, and that there is nothing in the record showing that the contract or the *Page 499 
notes are illegal and unenforceable on the ground of public policy.
Rehearing denied.